Citation Nr: 1821040	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a neck/cervical spine disability.

2. Entitlement to service connection for a bilateral ankle disability.

3. Entitlement to an initial rating in excess of 10 percent and to a rating in excess of 20 percent from February 24, 2015 for left shoulder strain.

4. Entitlement to an initial rating in excess of 10 percent for right hip strain.

5. Entitlement to an initial rating in excess of 10 percent for left hip strain.

6. Entitlement to an initial rating in excess of 10 percent for the right knee, status post arthroscopic surgery and degenerative joint disease.

7. Entitlement to an initial rating in excess of 10 percent for left knee strain.

8. Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.

9. Entitlement to an initial compensable rating for status post nondisplaced fracture of the distal ring finger of the right hand, including residual finger nail condition.

10. Entitlement to an initial compensable rating for left wrist surgical scars.

11. Entitlement to an initial compensable rating for varicocele.

12. Entitlement to an initial compensable rating for left ear nonsuppurative otitis media.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to October 1984 and from August 1985 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a neck disability and to an increased rating for left ear nonsuppurative otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a disability of either ankle.

2. Prior to June 13, 2012, the Veteran's left arm abduction was not limited to shoulder level or less.

3. Since June 13, 2012, the Veteran's left arm abduction has ranged from midway from the side to shoulder level but has not been limited to 25 degrees from the side or less.

4. The Veteran's right hip strain has not caused limitation of flexion of the thigh to 30 degrees or less, even with consideration of pain, or caused limitation of extension of the thigh to 5 degrees or less.

5. The Veteran's left hip strain has not caused limitation of flexion of the thigh to 30 degrees or less, even with consideration of pain, or caused limitation of extension of the thigh to 5 degrees or less.

6. The Veteran's right knee disability has not caused flexion of the leg to be limited to 30 degrees or less or caused his extension to be limited to 15 degrees or more.

7. The Veteran's right knee disability involved removal of semilunar cartilage and has been symptomatic, with episodes of locking.

8. The Veteran's left knee disability has not caused flexion of the leg to be limited to 30 degrees or less or caused his extension to be limited to 15 degrees or more.

9. The Veteran's lumbar spine strain has not resulted in forward flexion limited to 60 degrees or less; combined range of motion limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

10. The Veteran's status post nondisplaced fracture of the distal ring finger of the right hand, including residual finger nail condition, is not of the severity that he would be equally served by amputation of the finger at any joint.

11. The Veteran's left wrist surgical scars have not been painful or unstable and have not caused limitation of motion of the joint during the pendency of the claim.

12. The Veteran's varicocele has been painful but is otherwise asymptomatic, with no associated voiding dysfunction, urinary frequency, obstructive voiding, urinary tract infection, renal dysfunction, or erectile dysfunction.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Prior to June 13, 2012, the criteria for an initial rating in excess of 10 percent for left shoulder strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2017).

3. From June 13, 2012, the criteria for a 20 percent rating, but not higher, for left shoulder strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

4. The criteria for an initial rating in excess of 10 percent for right hip strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252 (2017).

5. The criteria for an initial rating in excess of 10 percent for left hip strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252 (2017).

6. The criteria for an initial rating in excess of 10 percent for right knee status post arthroscopic surgery and degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

7. The criteria for a separate 10 percent rating, but not higher, for removal of semilunar cartilage of the right knee, symptomatic, have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).

8. The criteria for an initial rating in excess of 10 percent for left knee strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

9. The criteria for an initial rating in excess of 10 percent for lumbar spine strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

10. The criteria for an initial compensable rating for status post nondisplaced fracture of the distal ring finger of the right hand, including residual finger nail condition, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5230 (2017).

11. The criteria for an initial compensable rating for left wrist surgical scars have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 7899-7804 (2017).

12. The criteria for an initial compensable rating for varicocele have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires: (1) medical, or other competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for bilateral ankle disabilities.  During his June 2010 compensation and pension examination, the Veteran reported a history of mild ankle sprains and continuing pain.  The x-ray report indicated the Veteran had unremarkable plain films.  The examiner diagnosed a history of mild bilateral ankle sprains with continuing pain, but found no etiology or pathology to render a diagnosis.  Treatment records dated in November 2010 show the Veteran reported having left ankle "problems" and arthritis; however, x-rays from June 2010 did not show arthritis.  The provider did not indicate a diagnosis.  No other complaints and no diagnoses related to either ankle are documented in the treatment records.  

The Board has considered the Veteran's lay statements indicating disabilities of the ankles; however, while he is competent to report symptoms, such as pain, he is not competent to identify the underlying pathology causing his pain.  Here, while a history of sprain was noted, the medical providers found no disability of either ankle and arthritis was not shown on x-ray.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Accordingly, without evidence of a current disability, service connection cannot be granted for either ankle.  The appeals are denied.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part IV (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Where functional loss due to painful joint motion is an issue, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Id.  

Pain itself does not rise to the level of functional loss as contemplated by these sections, but may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Painful joints are entitled to the minimum compensable rating even when they do not meet the schedular requirements for the applicable minimum rating.  38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that section 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Left Shoulder

The Veteran seeks an initial rating in excess of 10 percent prior to February 24, 2015 and to a rating in excess of 20 percent thereafter for left shoulder strain, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The rating criteria for the shoulder distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69.  The evidence shows the Veteran is right-hand dominant.  As such, his left shoulder is his minor extremity.

For the minor extremity, Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Limitation of motion of the arm from midway between the side and shoulder level also warrants a 20 percent rating.  Limitation of motion to 25 degrees from the side warrants a 30 percent rating.  See 38 C.F.R. § 4.71a.

Normal ranges of motion (ROM) of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

A November 2010 VA treatment record shows the Veteran had marked limitation of motion of the shoulders to about 15 or 20 degrees above horizontal with internal and rotation causing extreme pain.  

An September 2011 VA examination report shows the Veteran reported intermittent left shoulder pain that occurred 2 to 3 times per week with overhead use.  He avoided overhead activity and intermittently took medication for pain.  Left shoulder flexion measured to 165 degrees with pain.  Left shoulder abduction measured to 125 degrees, with pain.  No additional limitation was observed after repetitive use.  The Veteran's limitation of function was due to less movement than normal and pain on movement.  There was no ankylosis of the shoulder.  The examiner stated that there was no history of recurrent dislocation or subluxation of the glenohumeral, scapulohumeral joint.  The examiner did not find that the left shoulder disability impacted the Veteran's ability to work.

February 2012 treatment records show the Veteran reported pain rating a 7 on the pain scale.  Reaching caused increased pain.  Another record shows decreased range of motion due to muscle tightness.  Measurements were not provided.  There was no evidence of significant internal derangement.

The Veteran had a VA examination on June 13, 2012.  He reported the gradual onset of pain, weakness, and popping.  He denied having flare-ups.  Left shoulder flexion was to 80 degrees with pain.  Left shoulder abduction measured to 80 degrees with pain.  No additional limitations were noted after repetitive use.  The examiner stated that functional limitations included less movement than normal, weakened movement, and pain on movement.  The examiner observed guarding of the shoulder, positive impingement test (pain), positive empty-can test (weakness), and weakness of the external rotation infraspinatus strength test.  No other objective symptoms were observed.  The examiner stated that the shoulder condition did not impact the Veteran's ability to work.

During the February 2015 examination, the Veteran reported shoulder pain but denied flare-ups or functional loss due to the left shoulder disability.  ROM of the left shoulder was to 80 degrees of flexion, 70 degrees of abduction, and 90 degrees of external and internal rotation.  Pain was noted on examination but neither pain nor abnormal range of motion contributed to functional loss.  No additional limitation of motion was observed after repetitive use.  The examiner indicated that pain, weakness, fatigability, or incoordination would not significantly limit functional ability with repeated use over a period of time.  No other objective symptoms were observed.  The examiner stated that the left shoulder condition would impact the Veteran's ability to perform load bearing activities.

The Veteran had a VA examination in July 2016.  The Veteran did not report flare-ups or functional impairment related to the left shoulder.  ROM of the left shoulder was to 160 degrees of flexion, 160 degrees of abduction, and 90 degrees of external and internal rotation.  Pain was noted on examination but did not contribute to functional loss.  No additional limitation of motion was observed after repetitive use.  The examiner indicated that pain, weakness, fatigability, or incoordination would not significantly limit functional ability with repeated use over a period of time.  No other objective symptoms were observed.  The examiner stated that the left shoulder disability would not impact the Veteran's ability to perform any type of occupational task.

Based on the foregoing, the Board cannot find that an initial rating in excess of 10 percent is warranted prior to June 13, 2012.  Prior to this date, neither abduction nor flexion was limited to 90 degrees from the side or less.  In November 2010, he was able to move 15 or 20 degrees above horizontal and in September 2011, abduction measured to 125 degrees while flexion measured to 165 degrees.  Even with consideration of pain, the Board cannot find that the Veteran's ROM of the left shoulder more nearly approximated limitation of motion of the arm to shoulder level or less.  Accordingly, an initial rating in excess of 10 percent is not warranted.

As of June 13, 2012, a 20 percent rating is warranted for limitation of motion of the left arm to shoulder level or less.  As discussed above, in June 2012, left shoulder abduction and flexion both measured to 80 degrees with pain.  In February 2015, measurements showed 80 degrees of flexion and 70 degrees of abduction.  Accordingly, the Board finds that the Veteran meets the criteria for a 20 percent rating as his shoulder limitation was limited from midway between the side and shoulder level.  

Unfortunately the Board cannot find that a rating in excess of 20 percent is warranted for any period because the evidence does not show, even with consideration of functional impairment due to pain, that his ROM of the left shoulder has been limited to 25 degrees from his side or less.  

Given the foregoing, the Board finds that an initial rating in excess of 10 percent for left shoulder strain is not warranted, and to this extent the appeal is denied.  A 20 percent rating is warranted from June 13, 2012 for the left shoulder, and to this extent the appeal is granted.  No other staged ratings are warranted.

B. Hips

The Veteran seeks an initial rating in excess of 10 percent for his right and left hip disabilities, which have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5252, limitation of flexion of the thigh.  While on appeal, in July 2012 the RO granted service-connection and a noncompensable rating for both hips under 38 C.F.R. § 4.71a, Diagnostic Code 5251, limitation of extension of the thigh.  The Veteran did not appeal this rating decision but the Board will examine whether a compensable rating is warranted since the matter was raised during the course of the initial appeal and since the Veteran was not granted the maximum disability rating under Diagnostic Code 5251.

Under Diagnostic Code 5251, limitation of extension of the thigh, a maximum 10 percent rating is appropriate where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent rating is assigned for flexion limited to 45 degrees.  38 C.F.R. § 4.71a.  A 20 percent rating is assigned where flexion is limited to 30 degrees; a 30 percent rating is assigned where flexion is limited to 20 degrees; and a 40 percent rating is assigned where flexion is limited to 10 degrees.  Id.

Under Diagnostic Code 5253, impairment of the thigh, a 10 percent rating is warranted for limitation of rotation of the thigh, cannot toe-out more than 15 degrees.  A 10 percent rating is also warranted for limitation of adduction of the thigh where the Veteran cannot cross the legs.  A 20 percent rating is assigned for limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

The Schedule provides that the normal flexion of the hip is from 0 degrees to 125 degrees and normal abduction of the hip is from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

During a September 2011 VA examination, the Veteran reported moderately severe hip pain.  His pain worsened with prolonged standing and walking.  He had full ROM of both hips; however, pain started at 0 degrees.  Extension ended at greater than 5 degrees with pain starting at 0 degrees, bilaterally.  He was able to cross his legs and abduction was not lost beyond 10 degrees.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  No additional limitations were observed after repetitive use testing.  The examiner noted that the Veteran had functional loss due to bilateral hip pain with movement.  He did not have ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy for either hip.

A January 2012 private treatment record indicates full ROM of both hips and that movement was painless.

During the February 2015 examination, the Veteran reported having bilateral hip pain when he walked and that the pain worsened in cold weather.  ROM testing of both hips showed flexion was to 100 degrees, extension was to 30 degrees, abduction was to 45 degrees, and adduction was to 25 degrees.  The Veteran could cross his legs.  External rotation measured to 60 degrees, bilaterally, while internal rotation measured to 40 degrees, bilaterally.  The Veteran had pain with testing of flexion and extension.  The examiner indicated that the abnormal ROM and pain did not contribute to functional loss.  No additional limitations were observed after repetitive use.  The examiner indicated that pain, weakness, fatigability, or incoordination would not significantly limit functional ability with repeated use over a period of time.  The examiner stated that the bilateral hip condition would not impact the Veteran's ability to perform any type of occupational task.

During the July 2016 VA examination, the Veteran reported bilateral moderately severe hip pain.  He did not report flare-ups of either hip.  ROM testing of both hips showed flexion was to 100 degrees, extension was to 20 degrees, abduction was to 35 degrees, and adduction was to 20 degrees.  The Veteran could cross his legs.  External rotation measured to 50 degrees, bilaterally, while internal rotation measured to 30 degrees, bilaterally.  The Veteran had pain with testing.  The examiner indicated that the abnormal ROM did not contribute to functional loss.  No additional limitation of motion was observed after repetitive testing.  There was no ankylosis of either hip, malunion or nonunion of either femur, flail hip joints, or leg length discrepancies.  The examiner indicated that pain, weakness, fatigability, or incoordination would not significantly limit functional ability with repeated use over a period of time.  No other objective symptoms of the hips were observed.  The examiner stated that the bilateral hip condition would not impact the Veteran's ability to perform any type of occupational task.

Based on the evidence, the Board finds that initial ratings in excess of 10 percent are not warranted for either hip based on limitation of flexion of the thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  While the Veteran has been assigned a 10 percent rating for each hip under Diagnostic Code 5252, his ROM does not measure 45 degrees or less for either hip.  In fact, the greatest limitation was to 100 degrees, bilaterally.  It is only with consideration of the Veteran's complaints of painful motion that the current minimum 10 percent rating is justified under 38 C.F.R. § 4.59.  Accordingly, the appeal seeking an initial rating in excess of 10 percent for each hip based on limitation of flexion of the thigh must be denied.

The Board also finds that a compensable rating is not warranted for either hip for limitation of extension of the thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  As noted above, a 10 percent rating is warranted when hip extension is limited to 5 degrees; however, during the pendency of the claim, the Veteran has been able to extend both thighs to 20 degrees or more.  Further, despite his report of pain with movement, the Board cannot grant the minimum compensable rating under Diagnostic Code 5251 based on painful motion because painful motion of the hips was considered in the grant of the minimum compensable rating under Diagnostic Code 5252.  To compensate the Veteran for the same painful motion of the thigh under 38 C.F.R. § 4.59 and DeLuca would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14 (evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided).  Accordingly, a compensable rating is not warranted under Diagnostic Code 5251 for limitation of extension of either thigh.

The Board considered the criteria for a separate rating under Diagnostic Code 5253, impairment of the thigh.  However, the evidence does not show that the Veteran was unable to toe-out for more than 15 degrees, bilaterally, or that he was unable to cross his thighs at any time.  Further, the evidence does not show that he had limitation of abduction with motion lost beyond 10 degrees for either thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent is not warranted for either hip under Diagnostic Code 5252 for limitation of flexion of the thigh.  38 C.F.R. § 4.71a.  No other compensable or separate ratings are warranted under any other diagnostic code.  The appeals are denied.



C. Knees

The Veteran seeks an initial rating in excess of 10 percent for his right and left knee disabilities.  The Board observes that for the left knee, the Veteran was awarded a temporary total disability rating from February 21, 2012 to May 31, 2012; therefore, the Board will not address the left knee for this period.  The rating for the left knee returned to the original 10 percent, effective June 1, 2012.  Both knees have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of extension of the leg.

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the leg.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; and limitation to 15 degrees warrants a 30 percent rating.  Id.

Under Diagnostic Code 5261, limitation of extension of the knee to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  Id.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board has considered whether other diagnostic codes pertaining to the knee are applicable in this instance.  

Diagnostic Code 5257, other impairment of the knee, provides that a 10 percent evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

The terms "slight," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5258, cartilage, semilunar, dislocated with frequent episodes of "locking," pain and effusion of the joint warrants a 20 percent rating.  Id. 

Diagnostic Code 5259, cartilage, semilunar, removal of, symptomatic, warrants a 10 percent rating.  Id.

Service treatment records dated May 2010 show the Veteran's right knee extension was to 0 degrees on active and passive motion.  The right knee flexion was to 110 degrees on active motion and 115 on passive motion.  After three repetitions, the right knee flexion was 110 degrees.  The Veteran reported pain on movement, with increasing pain with increased flexion.  Pain is relieved with moving or walking.  However, prolonged walking caused increased pain.  Noted was chronic internal derangement of the lateral meniscus.

In June 2010, the Veteran had a VA examination for the right knee.  He reported right knee pain with occasional swelling.  The examiner noted that a June 2009 MRI and September 2009 x-ray showed degenerative joint disease.  The examiner did not observe redness, swelling, or tenderness on any aspect of the right knee.  The examiner stated that the right knee disability significantly interfered with his ability to engage in vigorous sports.  ROM test results were not noted in the report.

A November 2010 VA treatment record shows the Veteran had marked limitation of motion of the knees with about 15 or 20 degrees of motion.  Unfortunately, measurements of flexion and extension were not documented for either knee.

During the September 2011 VA examination, the Veteran reported constant severe right knee pain and intermittent giving way.  He used a right knee brace.  Regarding the left knee, he had moderate pain with locking episodes daily.  Flare-ups were described as increased pain with use.  ROM testing showed right knee flexion measured to 115 degrees with pain starting at 0 degrees extension.  Left knee flexion measured to 125 degrees with pain starting at 0 degrees extension.  No additional limitation was noted after repetitive use testing.  Functional impairment included less movement than normal and pain on movement.  The Veteran expressed pain on palpation of the right knee.  Joint stability test were normal, bilaterally.  There was no patellar subluxation or dislocation.  The examiner noted that the Veteran had a history of shin splints; however, the condition was asymptomatic since the Veteran was not running.  The Veteran had meniscal dislocation of the right knee, frequent episodes of locking of the right knee, and frequent episodes of joint pain, bilaterally.  The Veteran had residual pain from his right knee meniscectomy.  He regularly used knee braces when ambulating.  Imaging showed arthritis of the right knee.  The examiner stated that the bilateral knee disabilities precluded heavy physical labor but did not preclude light physical or sedentary work.

A January 2012 private treatment record indicates that the Veteran's right knee lacked 3 degrees of extension and flexion was to 115 degrees.  The left knee had full extension and flexion to 130 degrees.  The left knee was painful.

In September 2012, the Veteran reported that his left knee gave out twice causing him to fall.  He was referred for a knee brace.  An October 2012 MRI of the left knee shows a complex tear of the posterior root/horn through the medial body meniscus with incomplete radial tear component at the posterior root/horn junction and horizontal tear component.  The right knee MRI similarly shows a mildly complex tear of the body through posterior horn medial meniscus with the tear being primarily a horizontal tear.  Also noted was right knee meniscal chondrocalcinosis.

A January 2013 private treatment record shows reports of bilateral knee pain.  His pain worsened with walking, standing, and running.  His knees occasionally gave way.  His right knee measured from 0 degrees of extension to 130 degrees of flexion.  He had full ROM of the left knee.  He had a positive McMurray's sign, bilaterally.  The impression was bilateral medial meniscus tears.

During the February 2015 VA examination, the Veteran reported bilateral knee pain but denied having flare-ups or functional loss or impairment of the joints.  The right knee ROM testing showed 0 degrees of extension to 90 degrees of flexion.  The left knee measured 0 degrees extension to 80 degrees of flexion.  There was no objective evidence of pain on motion and no additional loss of motion after repetitive use.  The loss of ROM did not contribute to functional loss.  The examiner did not observe crepitus or localized pain or tenderness on palpation of the joints.  The examiner did not observe pain with weightbearing.  The Veteran denied a history of instability of both knees.  Muscle strength tests were normal.  The Veteran did not have a history of recurrent subluxation or lateral instability.  The examiner noted that both knees had been treated for meniscal tears.  The Veteran used knee braces and a cane for ambulation.  The examiner stated that the bilateral knee condition would impair load bearing activities.

The Veteran had a VA examination in July 2016.  He indicated that he used braces and did not have flare-ups of the joints.  Both knees measured from 0 degrees extension to 90 degrees of flexion.  No additional limitation of motion was observed after repetitive use.  The limited range did not contribute to functional loss for either knee.  Pain was noted on examination but did not cause functional loss for either knee.  The examiner did not observe pain with weight bearing, localized tenderness, pain on palpation of the joint, or crepitus of either knee.  The examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran did not have ankylosis of either knee.  Joint stability testing was normal for both knees.  The examiner stated that the Veteran had a meniscus or semilunar cartilage condition of both knees, which caused frequent episodes of pain.  The bilateral knee condition did not affect the Veteran's ability to perform occupational tasks.

The Board has considered all of the evidence but finds that the Veteran is not entitled to a rating in excess of 10 percent for either knee based on limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  With the exception of the January 2012 private treatment record, which shows extension of the right knee to 3 degrees, both knees have had full extension to 0 degrees, with pain.  Even with consideration of pain, the Board cannot find that the disability picture for either knee more closely resembles limitation of extension to 15 degrees or more.  In fact, it is only with consideration of painful motion that the current 10 percent rating is warranted.  See 38 C.F.R. § 4.59.  Accordingly, a rating in excess of 10 percent is not warranted for either knee based on limitation of extension under Diagnostic Code 5261.

The Board has considered whether a separate rating is warranted for limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  However, ROM testing has not shown that either knee has had flexion limited to 45 degrees or less.  At most, in February 2015 the Veteran's right knee flexion was limited to 90 degrees, while the left knee flexion was limited to 80 degrees.  Since the Veteran was granted the minimum compensable rating for painful motion under Diagnostic Code 5261, the Board cannot grant the minimum compensable rating for limitation of flexion based on painful motion of the joint because doing so would constitute pyramiding, i.e. compensating painful motion twice.  The Board has considered other reported symptoms, such as giving way of both knees and locking of the right knee, but even with consideration of these symptoms, the Board cannot find that the disability picture more nearly approximates a finding of flexion limited to 45 degrees for either knee at any time during the pendency of the claim.  Therefore, the Veteran is not entitled to a separate compensable rating under Diagnostic Code 5260 for either knee. 

The Board has considered whether a separate rating is warranted under Diagnostic Code 5257, other impairment of the knee, for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Veteran has reported feelings of "giving way" and falls due to one or both of his knees "giving way."  The Board acknowledges that the Veteran has been issued knee braces; however, medical personnel did not attribute his use of knee braces to lateral instability or recurrent subluxation of either knee.  While the Veteran is competent to report what he feels, he is not competent to attribute his symptoms to recurrent subluxation or lateral instability, which are specific medical findings determined via medical testing.  In this case, the objective evidence shows that stability tests were consistently normal throughout the period on appeal for both knees.  At no point did the evidence show objective evidence of instability or subluxation, and examiners specifically indicated that there was no instability or subluxation of either knee.  Moreover, in February 2015, the Veteran denied having a history instability of either knee.  Therefore, he is not entitled to a separate compensable rating under Diagnostic Code 5257 for either knee. 

Regarding Diagnostic Code 5258, dislocated semilunar cartilage, the Board notes that the records show the Veteran has meniscal conditions of both knees.  However, the evidence does not show subjective or objective evidence of frequent episodes of "locking," pain, and effusion into either knee.  Regarding the right knee, in June 2010, the Veteran reported pain and occasional swelling; he did not report frequent episodes of locking.  In October 2011, the examiner indicated that the Veteran had frequent episodes of pain and locking of the right knee but did not have frequent episodes of joint effusion.  Regarding the left knee, the Veteran has reported pain, and VA examiners have noted frequent episodes of pain.  The evidence does not indicate that the Veteran has had frequent episodes of "locking" and effusion of the left knee.  Since Diagnostic Code 5258 specifically requires evidence of frequent episodes of locking, pain, and effusion, and since the Veteran has not had all three symptoms for either knee at the same time, the Board finds that he has not met the criteria for a 20 percent rating pursuant to this Diagnostic Code for either knee at any time during the pendency of the claim. 

The Board has considered whether a separate rating for either knee is warranted under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  This Diagnostic Code addresses removal of semilunar cartilage, and in this case, the Veteran has had debridement or partial meniscectomies, of both knees.  Regarding the right knee, the Veteran has reported "locking" of the knee, which caused falls, and is a symptom acknowledged in the October 2011 VA examination report.  The symptom of locking has not been compensated under Diagnostic Code 5261, limitation of extension.  Thus, since the Veteran has had partial removal of semilunar cartilage of the right knee, the right knee is symptomatic, and the symptom of "locking" has not been compensated under any other diagnostic code, the Board finds that a separate 10 percent rating under Diagnostic Code 5259 is warranted for the right knee.  A higher rating is not provided under this rating criteria. 

Regarding the left knee, a separate rating is not warranted under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  The Veteran has had a partial meniscectomy of the left knee, or removal of some semilunar cartilage.  However, the Veteran's residual from the procedure has been pain, which is already compensated under Diagnostic Code 5261.  Accordingly, a separate rating under this rating criteria is not warranted for the left knee.

The Board notes that other criteria for rating knee disabilities are provided under Diagnostic Codes 5256 (for ankylosis), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  The evidence does not show that the Veteran's left or right knee manifestations have included ankylosis, impairment of the tibia and fibula, genu recurvatum.  In the absence of such manifestations, those Diagnostic Codes are inapplicable in this case.

In summary, the Board finds that an initial rating in excess of 10 percent is not warranted for either knee under 38 C.F.R. § 4.71a, Diagnostic Code 5261 for limitation of extension; to this extent, the appeal is denied.  However, a separate 10 percent rating is warranted for the right knee for symptomatic removal of semilunar cartilage, and to this extent, the appeal is granted.  

D. Spine

The Veteran seeks an initial rating in excess of 10 percent for lumbar spine strain, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237, lumbosacral strain, is rated using the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Formula, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Service treatment records dated in April and May 2010 show the Veteran had muscle spasms of the back with moderate pain.  During a June 2010 compensation and pension examination for other disabilities, the examiner noted that the Veteran's posture, gait, and spinal contour were normal.

During the September 2011 VA spine examination, the Veteran reported having constant severe low back pain with stiffness and spasms.  His pain worsened with prolonged standing or sitting.  Testing showed forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The Veteran had pain starting at 0 degrees for all movements.  The combined ROM was 240 degrees.  No changes were observed after repetitive use testing.  The examiner indicated that pain with movement caused functional impairment.  The Veteran used a brace regularly and a cane occasionally to aid with locomotion.  He indicated that he lost 3 to 4 weeks of work due to his back, knee, and wrist conditions.

During the February 2015 VA examination, the Veteran reported chronic daily low back pain with radiation to the legs.  He took over-the-counter (OTC) medications and used a TENS unit to alleviate pain.  He denied having flare-ups or functional impairment due to the spine disability.  ROM testing showed forward flexion to 80 degrees; extension to 10 degrees; and lateral flexion and rotation to 30 degrees, bilaterally.  The combined ROM was 210 degrees.  Pain was noted on examination but the pain and abnormal ROM did not contribute to functional loss.  No additional loss of motion was observed after repetitive use testing.  The examiner stated that pain, weakness, fatigability, or incoordination would not significantly limit functional ability with repeated use over a period of time.  There was no muscle spasm or guarding or evidence of ankylosis.  The Veteran used a brace for the back condition and a cane for the back and knees.  The examiner stated that the back condition would impair load bearing activities.

The Veteran had a VA examination in July 2016.  He reported daily moderately severe pain with stiffness and spasms.  He occasionally used a brace and cane for ambulation.  He indicated that he did not have flare-ups or functional loss related to the spine.  ROM tests showed forward flexion to 70 degrees.  All other tests measured to 20 degrees.  The combined ROM was 170 degrees.  The examiner noted pain with ROM testing but stated that pain and the limited ROM did not contribute to functional loss.  After repetitive use testing, no additional limitations were observed.  The examiner stated that pain, weakness, fatigability, or incoordination would not significantly limit functional ability with repeated use over a period of time.  No ankylosis or neurologic abnormalities were observed.  The examiner stated that the spine condition did not impact the Veteran's ability to work.

The Board has considered all of the evidence but finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine strain.  Even with consideration of symptoms such as pain and muscle spasm, the Veteran's forward flexion has not been equivalent to 60 degrees or less.  Further, his combined ROM has not more nearly approximated 120 degrees or less.  The evidence also has not shown that the Veteran has had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour or favorable or unfavorable ankylosis of the spine.  The Board also observes that the Veteran has had radiating pain to his lower extremities, which has already been service-connected and is not on appeal.  No other neurological abnormalities were noted during the pendency of the claim.  Accordingly, the Board finds that an initial rating in excess of 10 percent for lumbar spine strain is not warranted.  The appeal is denied.

E. Finger

The Veteran seeks a compensable rating for status post nondisplaced fracture of the distal right ring finger, including residual finger nail condition, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5230.  A diagnostic code ending in "-99" is an evaluation by analogy for a disability not specifically listed in the rating code.  In this case, the Veteran's disability was evaluated by analogy under Diagnostic Code 5230.  Under Diagnostic Code 5230, a noncompensable rating is warranted for any limitation of motion of the ring finger.  38 C.F.R.           § 4.71a.  Since a compensable rating is not provided under Diagnostic Code 5230, the Board also considered Diagnostic Code 5227, ankylosis of the finger joint.  38 C.F.R. § 4.71a.  Unfortunately, this diagnostic code also fails to provide a compensable rating for favorable or unfavorable ankylosis of the ring or little fingers.

Compensable ratings are provided under 38 C.F.R. § 4.71a, Diagnostic Code 5155 for amputation of the ring finger.  Under this Diagnostic Code, a 10 percent rating is warranted for amputation of the ring finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  A 20 percent rating is warranted for amputation with metacarpal resection (more than one-half the bone lost).
Unfortunately, the Board finds that rating the Veteran's finger as analogous to amputation of the finger under Diagnostic Code 5155 is not warranted because the evidence does not show that he would be equally served by amputation of the finger at any joint.  

During the June 2010 compensation and pension examination, the examiner noted that an x-ray from March 2009 showed the finger was within normal limits.  On examination, there was no redness, swelling, or tenderness on any aspect of the finger.  He had complete flexion in all joints but lacked 5 degrees of complete extension at the distal PIP joint.  The diagnosis was status post nondisplaced fracture, distal right fourth phalanx, resolved.  The condition did not interfere with the Veteran's routine work and recreational activities.

During the September 2011 VA examination, the Veteran reported severe pain with fingernail abnormality.  He had mild numbness at the tip of the finger.  He did not report flare-ups.  The examiner noted pain that began at a gap of less than 1 inch between the finger and thumb.  No limitation of motion was observed after repetitive use testing.  There was no ankylosis.  The examiner stated that the Veteran did not have functional impairment of such severity that no effective function remained other than that which would be equally well served by amputation.  The Veteran indicated that the condition did not interfere with his ability to work.

During the February 2015 VA examination, the Veteran reported abnormality of the fingernail.  He denied having flare-ups of the finger.  ROM testing was normal and there was no evidence of pain with use of the hand.  The examiner did not observe localized tenderness or pain in palpation of the finger.  The examiner noted a small 1 cm scar on the finger but the scar was asymptomatic.  The examiner stated that the Veteran did not have functional impairment of such severity that no effective function remained other than that which would be equally well served by amputation.  The examiner stated that the finger disability did not impact his ability to perform occupational tasks.

The July 2016 VA examination shows report of stiffness and testing showed normal ROM.  The examiner stated that the Veteran did not have functional impairment of such severity that no effective function remained other than that which would be equally well served by amputation.

Based on the evidence of record, the symptoms of the Veteran's status post nondisplaced fracture of the distal right ring finger including residual finger nail condition does not warrant a compensable disability rating under Diagnostic Code 5230.  In this regard, a noncompensable disability rating is warranted for any limitation of motion of the ring or little finger.  A noncompensable rating is the maximum rating allowed for limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

While 38 C.F.R. § 4.59 provides for a compensable rating for joint pain, this applies only when disabilities are rated under diagnostic codes containing a 10 percent rating.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Diagnostic Code 5230 does not contain a 10 percent rating.

Consideration has been given to Diagnostic Code 5155, which pertains to amputation of the ring finger.  However, the assignment of an analogous rating would be inappropriate in the present case.  Notably, all of the VA examiner's found that the Veteran did not have functional impairment of such severity that no effective function remained other than that which would be equally well served by amputation.  Based on such evidence, it is clear that the Veteran retains significant function in the finger, and that it is not equivalent in nature to amputation.  Therefore, given that there is no diagnostic code that allows for a compensable evaluation for non-amputation injuries to the finger of the right hand, a compensable rating is not warranted.  The appeal is denied.

F. Scar, Left Wrist

The Veteran seeks an initial compensable rating for his left wrist surgical scars, which have been rated under 38 C.F.R. § 4.118, Diagnostic Code 7899-7805.  The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Diagnostic Code 7805 provides that scars (including linear scars) not otherwise rated under Codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  Therefore, the Board has considered all applicable diagnostic codes, as discussed further herein.

The Board will not set out the rating criteria for Diagnostic Codes 7800-7802 in their entirety herein.  The rating criteria have been reviewed and considered but the Board finds that these Diagnostic Codes do not apply.  38 C.F.R. § 4.118.  First, the scars are not on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Second, the scars are not burn scars or due to other causes that are deep and nonlinear measuring at least 6 square inches.  Id. at Diagnostic Code 7801.  Finally, the scars are not a burn scars or scars due to other causes that are superficial and nonlinear measuring at least 144 square inches.  Id. at Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.

Diagnostic Codes 5214 and 5215 pertain to ankylosis and limitation of motion of the wrist.  38 C.F.R. § 4.71a.  However, as discussed below, the Veteran's scars do not impair his wrist function.

The Veteran had a VA examination in June 2010.  The Veteran reported left wrist pain.  The examiner noted a well-healed scars on the hand and wrist.  One scar was a five inch dorsal scar on the left wrist and one was a one inch vertical scar at the base of his first metacarpal.  There was no redness, swelling, or tenderness on any aspect of the left wrist.

During a June 2012 VA examination, the examiner observed two linear scars, measuring 3.5 cm and 7.5 cm.  The scars were not painful or unstable.  The examiner stated that the scars did not cause limitation of function.

A March 2013 VA examination report shows 2 scars on the left wrist.  The first, a linear scar of the wrist beginning proximal to the base of the thumb, measured 3.5 cm.  The second, a linear scar of the dorsum of the wrist, measured 7.5 cm.  The scars did not cause limitation of function.

A February 2015 VA examination report shows the Veteran had two scars.  One measured 8 cm in length and 0.3 cm in width.  The other scar measured 3.3 cm long by 0.1 cm wide.  The total area was less than 39 square centimeters.  Neither scar was painful or unstable.  The scars did not cause functional impairment of the wrist or impact the Veteran's employment.

During the July 2016 VA examination of the hand, the examiner noted the residual scar of the wrist, which measured 4 cm long by 0.5 cm wide and another measuring 8 cm long and 0.5 cm wide.  The scars were linear, nontender, non-depressed, non-elevated, and without tissue loss, hypo- or hyperpigmentation, or adherence to underlying tissue.  The scars were not painful or unstable.  The scars did not cause functional impairment of the wrist or impact his employment.

After reviewing the evidence, the Board finds that a compensable rating is not warranted for the left wrist surgical scars as the scars have been asymptomatic during the pendency of the claim.  His scars have not been unstable or painful and have not caused any limitation of motion or loss of function of the left wrist.  As the evidence throughout the appeal period does not show any disabling effects due to the scars, compensable ratings are not warranted under Diagnostic Code 7899-7805.  The appeal is denied.


G. Varicocele

The Veteran seeks an initial compensable rating for varicocele, rated under 38 C.F.R. § 4.115b, Diagnostic Code 7525, epididymo-orchitis, chronic, which is rated as urinary tract infection.  Urinary tract infections requiring long-term drug therapy, one to two hospitalizations a year and/or requiring intermittent intensive management are rated as 10 percent disabling.  Recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management are rated as 30 percent disabling.  Infections resulting in poor renal function are to be rated as renal dysfunction.  38 C.F.R. § 4.115a.  Diagnostic Code 7525 also provides that for tubercular infections, rate in accordance with 38 C.F.R. §§ 4.88b or 4.89, whichever is appropriate.  However, since there has been no objective evidence of tubercular infections in this case, this section is inapplicable.

In this case, the evidence does not show that the Veteran has had urinary tract infections.  At most, he has reported discomfort and mild pain or tenderness of the left testicle.  See VA examination reports dated February 2015 and July 2016.  No other findings have been indicated.  As such, without evidence of urinary tract infections or other renal symptoms, a compensable rating for varicocele is not warranted.  The appeal is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for bilateral ankle disabilities is denied.

Prior to June 13, 2012, entitlement to an initial rating in excess of 10 percent for left shoulder strain is denied.

From June 13, 2012, a 20 percent rating, but not higher, for left shoulder strain is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for right hip strain is denied.

Entitlement to an initial rating in excess of 10 percent for left hip strain is denied.

Entitlement to an initial rating in excess of 10 percent for the right knee, status post arthroscopic surgery and degenerative joint disease is denied.

A 10 percent rating, but not higher, for removal of semilunar cartilage of the right knee, symptomatic, is granted.

Entitlement to an initial rating in excess of 10 percent for left knee strain is denied.

Entitlement to an initial rating in excess of 10 percent for lumbar spine strain is denied.

Entitlement to an initial compensable rating for status post nondisplaced fracture of the distal ring finger of the right hand, including residual finger nail condition is denied.

Entitlement to an initial compensable rating for left wrist surgical scars is denied.

Entitlement to an initial compensable rating for varicocele is denied.


REMAND

The Veteran seeks service connection for a neck condition.  Service treatment records show that in May 2010 the Veteran had reduced range of motion on flexion, extension, lateral flexion, and rotation.  The diagnosis was neck spasms.  X-rays taken during the June 2010 compensation and pension examination showed mild loss of height and anterior wedging of the C5 vertebral body.  The provider believed the condition might be congenital and probably less likely due to previous neck injury.  The examiner did not provide a rationale for this finding.  The diagnosis was left sided neck pain, with no etiology or pathology found.  August 2012 and 2013 treatment records show bilateral sided neck pain, which was diagnosed with trapezoid muscle strain.  Given the Veteran's complaints of neck pain during service, during the June 2010 examination, and subsequent to service, and since the June 2010 examiner did not provide a rationale for finding the x-ray results might be congenital, the Board finds that a remand is required to schedule a VA examination to determine whether the Veteran has a current neck disability that is related to service.

The Veteran seeks a compensable rating for his left ear nonsuppurative otitis media, which has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6201.  Diagnostic Code 6201 indicates that chronic nonsuppurative otitis media with effusion will be rated based on hearing impairment.  Id.  The Rating Schedule does not provide for an independent evaluation.  The Board observes that the Veteran had a VA examination in February 2015; however, the examination report does not show that his hearing acuity was tested.  Accordingly, a remand is required to schedule a VA examination to determine the current severity of the Veteran's left ear disability, to include testing for hearing impairment. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the electronic claims file updated VA treatment records, if any.  All efforts to obtain additional evidence must be documented in the record. 

2. Then schedule the Veteran for a VA examination of the cervical spine.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the examination report.

The examiner should interview the Veteran, conduct all necessary testing, render diagnoses (including of any associated objective neurological abnormalities, such as radiculopathy), and render opinions on the following:

a) Is any current diagnosis of the cervical spine, to include "mild loss of height and anterior wedging of the C5 vertebral body," a congenital "disease" or "defect" within the meaning of applicable VA regulations?  Please support all findings with rationale.

b) For any diagnosis of the cervical spine identified as a congenital "disease," provide an opinion as to whether there is clear and unmistakable evidence that (1) the disease preexisted service and (2) was NOT aggravated beyond natural progression during service.  Please support all findings with rationale.

c) For any diagnosis of the cervical spine identified as a congenital "defect," provide an opinion as to whether there is additional disability due to disease or injury superimposed upon such defect during service.  Please support all findings with rationale.

d) For each diagnosis that is not congenital in nature, provide an opinion indicating whether the condition is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  Please support all findings with rationale.

The examiner must address the Veteran's neck spasms and reduced range of motion, which were documented during and after service.  The examiner must also address the notation in the June 2010 compensation and pension examination which indicates that the Veteran has mild loss of height and anterior wedging of the C5 vertebral body which might be congenital.

3. Schedule the Veteran for a VA examination to determine the current severity of his left ear nonsuppurative otitis media.  All necessary testing, to include testing of his hearing acuity, must be completed.  All symptoms should be described in detail.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


